DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-35 in the reply filed on 30 November 2020 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 21-52 are pending; Claims 36-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 21-35 are subject to examination on the merits.

Priority
The instant application is a CON of US 15/286,327 (now US Patent 10159724) which is a CON of US 14/404,881 (now US Patent 9492514) which is a 371 of PCT/US2013/043608 filed 31 May 2013 which claims benefit of US Provisional 61/654,519 filed 01 June 2012.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 August 2020, 24 September 2019 and 15 November 2018 have been considered by the examiner.  See initialed and signed PTO/SB/08’s.  All NPL and FOR references cited and not found in the instant application can be located in the parent applications above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,492,514. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious.
The instant claims in their broadest (claim 21) are drawn to a method of administering recombinant acid ceramidase, comprising selecting a subject having elevated ceramide levels compared to a reference level and administering recombinant acid ceramidase to said subject under conditions effective to reduce ceramide in said subject.  Additional dependent claims recite that selecting is based on ceramide levels in the lung epithelium, nasal epithelium, mucus or isolated cells (claim 27); wherein 
The claims to the ‘514 patent in their broadest (claim 1) are drawn to method for improving pathogenic clearance in a subject having Cystic Fibrosis, COPD, and/or an open wound, said method comprising: selecting a subject having Cystic Fibrosis, COPD, and/or an open wound and administering to said selected subject a therapeutically effective amount of ceramidase under conditions effective to reduce ceramide and improve pathogenic clearance of a Pseudomonas pathogen in said selected subject.  Additional claims recite the subject is selected based on increased levels of ceramide in said subjects compared to those not having CF, COPD and/ an open wound (claim 2); and wherein the ceramidase is an acid ceramidase (claim 5); selecting is based on ceramide levels in the lung epithelium, nasal epithelium, mucus or cells isolated from a wound cite (claim 3); wherein administering is carried out under conditions to normalize ceramide levels in the subjects’ respiratory epithelia, mucus or cells (claim 4); and wherein administering occurs with one or more additional agents that reduce ceramide levels (claim 6).
Thus, the difference between the two sets of claims is the instant claims require “recombinant” acid ceramidase whereas the patented claims require any kind of acid ceramidase.  However, the term “recombinant” and how it is produced does not impart any noted difference in the enzyme itself.  Even if it were to distinguish said ceramidase in a meaningful way, the patented claims still encompass recombinantly produced, naturally occurring and synthetically produced acid ceramidase.  An additional .

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,159,724. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious.
The instant claims in their broadest (claim 21) are drawn to a method of administering recombinant acid ceramidase, comprising selecting a subject having elevated ceramide levels compared to a reference level and administering recombinant acid ceramidase to said subject under conditions effective to reduce ceramide in said subject.  Additional dependent claims recite that selecting is based on ceramide levels in the lung epithelium, nasal epithelium, mucus or isolated cells (claim 27); wherein administering is carried out under conditions to normalize ceramide levels in the subjects’ respiratory epithelia, mucus or cells (claim 28); and wherein administering occurs with one or more additional agents that reduce ceramide levels (claim 29). 
Pseudomonas pathogen in said selected subject.  Additional claims recite the subject is selected based on increased levels of ceramide in said subjects compared to those not having CF, COPD and/ an open wound (claim 2); and wherein the ceramidase is an acid ceramidase (claim 5); selecting is based on ceramide levels in the lung epithelium, nasal epithelium, mucus or cells isolated from a wound cite (claim 3); wherein administering is carried out under conditions to normalize ceramide levels in the subjects’ respiratory epithelia, mucus or cells (claim 4); and wherein administering occurs with one or more additional agents that reduce ceramide levels (claim 6).
Thus, the difference between the two sets of claims is the instant claims require “recombinant” acid ceramidase whereas the patented claims require any kind of acid ceramidase.  However, the term “recombinant” and how it is produced does not impart any noted difference in the enzyme itself.  Even if it were to distinguish said ceramidase in a meaningful way, the patented claims still encompass recombinantly produced, naturally occurring and synthetically produced acid ceramidase.  An additional difference between the patented claims and the instant claims is the patented claims recite administration to a particular patient population, e.g. those having Cystic Fibrosis, COPD, and/or an open wound by administering ceramidase or acid ceramidase to those 

Claim Rejections - 35 USC § 112 – 2nd paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 31-32 and 34-35 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims recite the method of claim 21 (a method of administering a recombinant acid ceramidase) wherein said acid ceramidase comprises various UniProt or NCBI accession numbers.  However, it is noted that identification of the these enzymes by said accession numbers renders the claim indefinite because, notably, the particular rules and regulations governing UniProt and NCBI deposits allows for changes to the deposited sequences to be made at any time.  Thus, there can be multiple updates and changes made to the same sequence, however, that sequence will still have the same accession number.  Thus, one skilled in the art is not apprised as to which particular “version” of the sequences Applicants is claiming which renders the claims indefinite.  Making matters even more confusion is that UnitProt also allows for various isoforms within the same accession number.  For example, Q13510 which is human ceramidase and is currently claimed in claim 23-25, 
For these reasons, these claims are deemed indefinite. 

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the recombinant acid ceramidase of claim 21, wherein said recombinant acid ceramidase comprises an acid ceramidase precursor protein and an active ceramidase.  It is unclear if these two enzymes are one and the same enzyme, e.g. a precursor protein which is also active when in it is in its mature form; or two different enzymes are required.  

Claim 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is dependent upon claim 30, which states that the recombinant acid ceramidase is an active ceramidase.  Claim 32 then states that the active ceramidase comprises NCBI RefSeq NP_808592.  A review of said sequence, which is now version 2, reveals the comprising sequence is a preproprotein.  It is well established that comprises the sequence of NCBI RefSeq NP_808592, it cannot be in its mature form if it is in its prepro form.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-28 and 30-35 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Schuchman et al. (US 2008/0199450 – cited on IDS).
Schuchman et al. teach:
ex vivo to various oocytes had a protective effect and inhibited cell death (See Examples, especially 12-15, paragraphs 0108-0111).  It is also suggested that administration in vivo of acid ceramidase may have protective effects of oocytes and embryos (See paragraph 0111).  Given the teachings and understanding from above, Schuchman et al. also teach administration of acid ceramidase to women undergoing radiation therapy or chemotherapy treatment since these treatments are known to induce cell death in eggs/oocytes via the ceramide pathway.  Thus, it is taught to administer acid ceramidase to human female subjects prior to undergoing radiation therapy or chemotherapy treatment to prevent oocyte/egg cell death which would be a result of increased ceramide levels (See paragraphs 0064 and 0108).  
	Regarding claims 22-23, 30 and 33, the acid ceramidase can be in the precursor form or active form (0066 and 0045).  Methods and modes of administration are to include: intratracheal inoculation, aspiration, airway instillation, aerosolization, nebulization, intranasal instillation, oral or nasogastric instillation, intraperitoneal injection, intravascular injection, topically, transdermally, parenterally, subcutaneously, intravenous injection, intra-arterial injection (such as via the pulmonary artery), intramuscular injection, intrapleural instillation, intraventricularly, intralesionally, by application to mucous membranes (such as that of the nose, throat, bronchial tubes, genitals, and/or anus), or implantation of a sustained release vehicle (See paragraph 0070).   

	Regarding claim 27, the selection is based on results from isolated oocytes (See Examples 1-13, 15).
	Regarding claim 28, the administration is carried to normalize ceramide levels, and hence prevent apoptosis of cells (e.g. oocytes).  
	As such, the claims anticipate the instant claims because Schuchman et al. identify those individuals with increased ceramide levels and teach administration of acid ceramidase should be done in order to decrease the levels.  
	Alternatively, while Schuchman et al. do not explicitly teach in vivo administering said acid ceramidase to those with increased levels of ceramide in the Examples, it would be obvious for one skilled in the art to utilize any of the enzymes as taught by Schuchman et al. in Table 1 and to produce these recombinantly as they did in the Examples (See Examples 17 and 18) and which is well known in the art, wherein one skilled in the art would be motivated to administer acid ceramidases in those with increased levels such as those subjects that are aging to undergoing chemo given the results in not only oocytes but in a multitude of other cells types, where protective effects were seen in nearly all cell types from occytes to fibroblasts to neurons to stem cells (See Examples).  In addition, Schuchmann et al. explicitly state: “Increasing ceramide levels in cells almost always leads to cell death, and ceramidases are the only enzymes that can hydrolyze ceramide. Expression of acid ceramidase in cells has at 
One skilled in the art would have a reasonable expectation of success in administering said acid ceramidases given the high level of skill in the art for doctors and clinicians.  It is noted, the claims merely require some sort of decrease in ceramide level somewhere in the body, thus, it would be expected that the reduction acid ceramidase would reduce at least some ceramide (e.g. its natural substrate). 

Claim 21-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuchman et al. (US 2008/0199450 – cited on IDS) in view of Yang et al. (Ther. Adv. Resp. Disease, 2011 – cited herein) and Park et al. Biochim. Biophys. ACTA, 2006 – cited herein)
The teachings of Schuchmann et al. are described above and incorporated into the instant rejection in full.  In summary, Schuchmann et al. teach in vivo administration of acid ceramidase to female mammalian patients to normalize ceramide levels in oocytes/eggs to prevent their apoptosis.  In addition, Schuchmann et al. explicitly state: “Increasing ceramide levels in cells almost always leads to cell death, and ceramidases are the only enzymes that can hydrolyze ceramide. Expression of acid ceramidase in cells has at least two consequences: removal of ceramide, and the production of 
Schuchmann et al., however, does not teach administration of acid ceramidase to any other patient population identified as having increased ceramide levels in cells.
Yang et al. teach that ceramide is known to have increased levels in lungs of patients suffering from cystic fibrosis and chronic obstructive pulmonary disease (COPD) – See abstract.  The state that for the treatment of CF, for example, that the pathophysiology associated with CF may at least be partly corrected by interfering with ceramide formation and with its file in the immune defense to fight P. aeruginosa infections (See p. 335, 2nd col., 2nd to last paragraph).  Lungs from patients with CF show increased levels of pulmonary and tracheal ceramide (See p. 335, last paragraph) and ceramide is identified in CTFR deficient mice in pulmonary epithelial cells (See p. 336, 1st paragraph).  In addition, ceramide levels are one of the crucial mediators of alveolar destruction in emphysema which is grouped with COPD (see p. 336, 2nd col., last paragraph; p. 337, 1st col., last paragraph).  It is finally noted, that taken together, there is significant evidence to show that high ceramide levels are charachterist for COPD and this is probably related to endothelial and epithelial apoptosis.  Interfering with ceramide synthesis may provide ways to eliminate ceramide and provide treatment.  It is noted, that it has been established that administering the tri-cyclic anti-depressants, such as amitriptyline, has st col. and Table 1).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize acid ceramidase as taught by Schuchmann et al. to treat increased ceramide levels in CF and COPD patients leading to pulmonary and tracheal cell apoptosis (and thus contributing to the diseases and their known breathing problems) because Yang et al. teach ceramide levels are increased in these two patient populations and because Schuchmann et al. explicitly state: “Increasing ceramide levels in cells almost always leads to cell death, and ceramidases are the only enzymes that can hydrolyze ceramide. Expression of acid ceramidase in cells has at least two consequences: removal of ceramide, and the production of sphingosine and sphingosine-1-phosphate (two well-characterized, anti-apoptotic lipids). Therefore, without being bound by theory, it is expected that acid ceramidase promotes cell survival in at least two ways: by removing ceramide and by producing sphingosine and sphingosine-1-phosphate. Acid ceramidase is the only known molecule that does both of these.” (See paragraph 0016).  
This provides motivation in and of itself to administer acid ceramidase to patients identified has having increased ceramide levels, such as those identified by Yang et al.  
 	One skilled in the art would have a reasonable expectation of success in administering acid ceramidase to a subject/patient in order to reduce the level of ceramide because Schuchmann et al. teach this exactly what this enzyme does, e.g. hydrolyzes ceramide.  

One would be motivated to combine these two separate compounds into a single formulation and administer them together since they work differently to reduce ceramide levels and thus would be expected to have at least beneficial effect on the overall reduction of ceramide in the subjects/patients.

Conclusion
No claim is allowed,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        04 February 2021